DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/11/2021 has been entered and fully considered. 
In light of the applicant’s amendment filed on 10/11/2021, the claim rejection under 35 U.S.C §112(b) has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Rosenbloom (Registration Number 41,276) on November 15, 2021.

Please replace the claims as follows:

1. (Currently Amended) A method for updating a private key of a host entity having a current private key, the method comprising:
the host entity detecting a need to acquire a new private key to replace the current private key; and 
in response to detecting the need to acquire the new private key: 
i) the host entity performing a private key update procedure with a key issuer using  i) a public key associated with the current private key and ii) the current private key, wherein performing the private key update procedure with the key issuer comprises the host entity negotiating parameters for use in generating the new private key with the key issuer; and 
ii) the host entity generating the new private key using the negotiated parameters; and
requesting the key issuer to revoke the current private key.

2. (Currently Amended) The method of claim 1, wherein performing the private key update procedure comprises:
the host entity using the public key and the current private key to  authenticate itself with the key issuer


11. (Currently Amended) The method of claim 8, wherein causing the current private key to be revoked comprises:
determining whether the current private key does not match any private key included in a private key revocation list; and
as a result of determining the current private key does not match any private key included in the private key revocation list, adding the current private key to the private key revocation list.

19. (Currently Amended) A host, the host entity comprising:
processing circuitry; and
a storage medium storing instructions that, when executed by the processing circuitry, cause the host entity to:

 in response to detecting the need to acquire the new private key:
i) perform a private key update procedure with a key issuer using the public key and the current private key, wherein performing the private key update procedure with the key issuer comprises negotiating parameters for the new private key with the key issuer; and
ii) generate the new private key using the negotiated parameters; and
request the key issuer to revoke the current private key.

25. (Currently Amended) A computer program product comprising a non-transitory computer readable medium storing a computer program, the computer program comprising computer code which, when run on processing circuitry of a host entity, causes the host entity to:
detect a need to acquire a new private key; and 
in response to detecting the need to acquire a new private key:
i) perform a private key update procedure with a key issuer using the public key and the current private key, wherein performing the private key update procedure comprises negotiating parameters for the new private key with the key issuer; and
ii) generate the new private key using the negotiated parameters; and
request the key issuer to revoke the current private key.


Allowable Subject Matter
Claims 1-16, 19, 23 and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

U.S. Pat. Number 6,856,800 A1 to Henry- Henry teaches a security certificate is updated automatically in accordance with the exemplary protocol. At 700, the mobile host randomly picks a time between t.sub.0 and t.sub.0 +T/2. This prevents all mobile hosts initiating the mobile host generates a random number x, calculates X and sends a CERTIFICATE_UPDATE_REQUEST message to the home AAA server. The message contains a current security certificate issued by the home AAA server and Diffie-Hellman parameters X, p, and q. process with the home AAA server simultaneously to update their security certificates. The entire message is signed using current private key of the mobile user, such that the home AAA server can verify that the mobile host was the origin of the message. 

Newly cited reference, U.S. Pub. Number 2014/0095878 A1 to Shimano- Shimano teaches key change management apparatus comprises a permission/inhibition information storage module, a changer, a first storage module, a second storage module, a permission/inhibition information registration module, and a first transmission module. The permission/inhibition information storage module is configured to store a permission/inhibition information file in which first permission/inhibition information is registered. The first permission/inhibition information indicates whether it is permitted to change an encryption key from a first public key to a second public key by using a first re-encryption key in accordance with a request from a first terminal. 

U.S. Pub. Number 2015/0244520 A1 to Smith-Smith teaches protocol provides authentication of peripheral devices by a computing device to which the peripheral device connects. Computing devices include a verifier with a public key that authenticates multiple associated private keys. Private keys are embedded on peripheral devices. When the verifier is able to authenticate a connected peripheral, particular functionality is enabled that may not be enabled for peripherals that do not authenticate.

What is missing from the prior art is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of the host entity detecting a need to acquire a new private key to replace the current private key; and in response to detecting the need to acquire the new private key: the host entity performing a private key update procedure with a key issuer using a public key associated with the current private key and the current private key, wherein performing the private key update procedure with the key issuer comprises the host entity negotiating parameters for use in generating the new private key with the key issuer; and the host entity generating the new private key using the negotiated parameters; and requesting the key issuer to revoke the current private key, as claimed, without the usage of impermissible hindsight reasoning.
 Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 8, 19, 23, 25 and 26 and thus this claim is considered allowable. The dependent claims which further limit claim 1 are also allowed by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Examiner, Art Unit 2491